Citation Nr: 0925961	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by right knee pain.

2.  Entitlement to service connection for prostate cancer.

3.  What evaluation is warranted for status post surgery for 
left shoulder dislocations ("left shoulder disability) from 
November 1, 2003?

4.  What evaluation is warranted for gastroesophageal reflux 
disease (GERD) from November 1, 2003.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had verified active duty from April 1983 to 
February 1987 and from September 1987 to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, that, in pertinent part, denied the Veteran's claim 
for service connection for bilateral knee pain, and granted 
service connection for left shoulder and GERD disabilities, 
that were assigned 10 percent and noncompensable evaluations, 
respectively, effective from November 1, 2003.

The Veteran perfected an appeal as to the RO's determination, 
however, in a November 2007 rating decision, service 
connection for degenerative changes of the left knee was 
granted.  As such, the Veteran's claim has been 
recharacterized on the title page to more accurately 
represent the current status of his claim.

As the Veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
characterized the issues on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.

The issue of entitlement to service connection for prostate 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
disorder manifested by right knee pain related to a period of 
active duty.

2.  The Veteran's left shoulder disability is not manifested 
by nonunion with loose movement, dislocation of the clavicle 
or scapula, limitation of arm motion at the shoulder level or 
ankylosis.

3.  The objective medical evidence is in equipoise as to 
whether the Veteran's service-connected GERD is manifested by 
symptoms such as reflux and epigastric pain that requires 
daily medication for control.


CONCLUSIONS OF LAW

1.  A disorder manifested by right knee pain was not incurred 
in nor aggravated by a period of active duty.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The schedular criteria for a rating in excess of 10 
percent for status post surgery for left shoulder 
dislocations are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Code 5201 (2008).

3.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial 10 percent rating, but not higher, 
for GERD, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7346 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2004 of the information and 
evidenced needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in March 2006.

As service connection, an initial rating, and an effective 
date have been assigned, regarding the increased rating 
claims for left shoulder and GERD disabilities, the notice 
requirements of 38 U.S.C.A. § 5103(a) have been met.  The 
decision of the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims 
files shows, or fails to show, with respect the claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A.	Service Connection

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Even if there is no 
record of arthritis in service, its incurrence in service 
will be presumed if the disease was manifest to a compensable 
degree within one year of separation from active duty. See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

At the time of an service entrance examination, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are 
considered as "noted." 38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

Service treatment records show that, when examined for 
separation in January 1987, the Veteran was noted to have 
patellofemoral syndrome on the right.  

However, when examined for enlistment in August 1987, the 
Veteran denied having a "Trick" or locked knee, arthritis, 
bursitis, or another deformity.  A right knee disorder was 
not noted on examination at that time, and he was found 
qualified for active duty.  Clinical records are not 
referable to complaints or diagnosis of, or treatment for, a 
right knee disorder.

In May 2003, when examined for retirement from active duty, 
the Veteran reported a history of left knee pain and said 
that kneeling bothered his knees.  He denied a history of 
trauma and a right knee abnormality was not found on 
examaintioin.

During his April 2004 VA examination, the Veteran reported 
having recurrent bilateral knee pain, with the left much 
worse than the right.  He had difficulty using steps.  It was 
noted that no diagnosis was established and his pain was not 
debilitating.  He was able to work but not run and took 
Celebrex as needed.  There was no weakness, fatigability, 
decreased endurance, flare-ups or incoordination.  
Objectively, there was no tenderness to palpation.  Possibly 
a slight swelling was noted, bilaterally, with no deformities 
or instability.  Range of motion of the right knee was 
flexion to 114 degrees, and extension to 0 degrees.  
Recurrent bilateral knee pain was noted for which no 
diagnosis was established.  Results of x-rays of the knees 
taken at the time were normal.

A December 2004 private radiology report of a magnetic 
resonance image (MRI) of the Veteran's left knee includes a 
diagnosis of degeneration of the meniscus, and mild to 
moderate chondromalacia patella.

During his July 2007 VA examination, the Veteran reported 
that his right knee caused intermittent episodes of knee pain 
that were never evaluated.  He said that the knee did not 
lock and was not weak or unstable.  It did not easily fatigue 
and he did not wear a knee brace.  Objectively, the Veteran's 
right knee revealed no swelling or crepitus.  Range of motion 
of the right knee was flexion from 0 to 100 degrees with no 
change in repetitive testing.  Results of x-rays of the knees 
taken at the time were normal.  

First, the Board notes that, although patellofemoral syndrome 
of the right knee was noted on the Veteran's January 1987 
separation examination, there is an August 1987 examination 
at entrance for his second period of active duty showing a 
normal clinical evaluation of the lower extremities.  Thus, 
the presumption of soundness applies to the Veteran's right 
knee.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2008).  Clear and unmistakable evidence is required 
to rebut the presumption of soundness.  Id.  VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  Thus, the Board is considering direct service 
incurrence only.

Here, the Veteran has contended that service connection 
should be granted for a disorder manifested by right knee 
pain.  The record demonstrates that, while patellofemoral 
syndrome of the right knee was noted when examined for 
separation in January 1987, a right knee disorder was not 
found during his August 1987 enlistment examination, or in 
service or on separation from service in May 2003.  Moreover, 
in VA medical records and on examinations after the Veteran's 
separation from service, there was no showing that the 
Veteran had a diagnosed right knee disorder.  Furthermore, 
the Veteran has submitted no competent evidence to show that 
he currently has a right knee disorder.  In short, no medical 
opinion or other medical evidence showing that the Veteran 
currently has a right knee disorder manifested by right knee 
pain has been presented.  Hence, there is no basis to grant 
service connection.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, he 
is not capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  There is no evidence showing, and the Veteran 
does not assert, that he has medical training to provide 
competent medical evidence as to the etiology of the claimed 
right knee pain.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder at issue.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for a disorder manifested by right knee 
pain.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Increased Ratings

The present appeal involves the Veteran's claim that his 
service-connected left shoulder and GERD disabilities warrant 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Fenderson.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

1. Left Shoulder Disability

The Veteran's left shoulder disability is currently assigned 
a 10 percent disability rating under Diagnostic Code 5201 
that evaluates limitation of arm motion.  

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14 (2008); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban 
v. Brown, 6 Vet. App. at 262.

The 2004 and 2007 VA examination reports, described below, 
indicate that the Veteran is right-handed.  Thus, his 
service-connected left shoulder is considered his minor 
extremity.

Under Diagnostic Code 5201, 20 percent rating is assigned for 
both limitation of minor arm motion to shoulder level and for 
limitation of minor arm motion to midway between the side and 
shoulder level, and a maximum 30 percent rating is assigned 
for limitation of minor arm motion to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

In the January 2006 statement of the case, the RO indicated 
that the Veteran's left shoulder disability was evaluated as 
analogous to arthritis.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints or joint involved.  When there is arthritis and at 
least some limitation of motion, but the limitation of motion 
would be rated noncompensable under a limitation of motion 
code, a 10 percent rating may be assigned for each affected 
major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010 (2008).

Normal range of shoulder motion is forward extension 
(flexion) from 0 to 180 degrees; shoulder abduction from 0 to 
180 degrees; internal rotation from 0 to 90 degrees; and 
external rotation from 0 to 90 degrees.  Lifting the arm to 
shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 
4.71, Plate I (2008).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation of the minor upper extremity is rated 20 percent 
when favorable (abduction to 60 degrees, can reach mouth and 
head);  30 percent when intermediate (between favorable and 
unfavorable); and 40 percent when unfavorable (abduction 
limited to 25 degrees from side).  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2008).

Under 38 C.F.R. § 4.71a Diagnostic Code 5203 (2008), that 
evaluates impairment of either the clavicle or scapula, a 10 
percent rating is assigned when there is either malunion of 
the clavicle/scapula, or nonunion without loose movement; 
while a 20 percent rating is assigned when there is nonunion 
with loose movement, or when there is dislocation.

Service treatment records show that, in June 2000, the 
Veteran had degenerative joint disease of the left 
acromioclavicular (AC) joint for which he underwent surgical 
repair.

During his April 2004 VA examination, the Veteran gave a 
history of having recurrent, bilateral shoulder pain.  He was 
status post left shoulder arthroscopic surgery performed in 
June 2000 after two left shoulder dislocations.  He had 
postoperative physical therapy.  The veteran said he was 
still unable to lift anything of any significant weight with 
his left hand.  He denied any fatigability, decreased 
endurance, incoordination, or flare-ups.  

Objectively, there was no tenderness to shoulder palpation, 
and no swelling or deformities.  The Veteran had a well-
healed more or less surgical scar over the anterior, 
superior, and left shoulder.  Range of motion of the left 
shoulder was flexion to 120 degrees; extension to 15 degrees; 
abduction to 140 degrees; and adduction to 60 degrees.  
Further, at 0 degrees, internal rotation was to 75 degrees 
and external rotation was to 40 degrees; at 90 degrees, 
internal rotation was to 30 degrees and external rotation was 
to 90 degrees.  There was no pain, weakness, fatigability, 
decreased endurance, or incoordination noted.  Results of x-
rays of the shoulders taken at the time showed status post 
resection of the left distal clavicle.  The pertinent 
diagnosis was status post shoulder surgery for left shoulder 
dislocations.

According to the July 2007 VA examination report, the Veteran 
had a surgical procedure to shorten his clavicle in 2002.  
Currently, his shoulder did not swell, but he had reduced 
range of motion over his head and some numbness in his left 
arm and hand at night if he rested on his shoulder.  The left 
shoulder was not unstable but was weak and fatigued easily.  
He had moderate pain with no acute flare-ups.  His handicap 
with the left shoulder was in lifting heavy objects or 
reaching overhead.  

Objectively, the Veteran had a well-healed surgical scar 
superiorly and his shoulder was not swollen.  Range of left 
shoulder motion was abduction to 170 degrees; adduction was 
to 40 degrees; internal rotation was to 90 degrees; and 
external rotation was to 50 degrees.  There was no change 
with repetitive testing.  Results of x-rays of the left 
shoulder taken at the time showed evidence of post surgical 
changes of the distal clavicle, causing AC joint widening.  
The glenohumeral joint was unremarkable.

Based on the medical evidence, the Board finds that the 
Veteran's service-connected left shoulder disability is not 
more than 10 percent disabling.  The most recent July 2007 VA 
examination report indicated, as to range of motion of the 
Veteran's left shoulder, that abduction was to 170 degrees, 
adduction was to 40 degrees, internal rotation was to 90 
degrees, and external rotation was to 50 degrees.  The 
examiner indicated that there was no loss of motion on 
repetitive use.  Although the Veteran reported shoulder 
weakness and easy fatigue, there was no instability and there 
were no acute flare-ups.  At the prior April 2004 VA 
examination, range of motion of the Veteran's left shoulder 
was flexion to 120 degrees; abduction was to 140 degrees; 
adduction was to 60 degrees; and, at 90 degrees, external 
rotation was to 90 degrees; and internal rotation was to 30 
degrees.  The Board observes that the level of limitation of 
motion shown above demonstrates that the Veteran is able to 
raise the left (minor) arm above the shoulder level that 
would be rated as noncompensable percent if strictly rated 
under Diagnostic Code 5201.  If rated as analogous to 
arthritis, the presence of arthritis with some limitation of 
motion warrants a 10 percent rating under Diagnostic Codes 
5003 and 5010.  

Additionally, there is no ankylosis as required for a higher 
rating under Diagnostic Code 5200.

Other Diagnostic Codes of 38 C.F.R. § 4.71a also do not 
permit a rating greater than 10 percent for the right 
shoulder disability. Diagnostic Code 5202 provides a rating 
of 20 percent for recurrent dislocation of the scapulohumeral 
joint of the minor shoulder that the Veteran does not have.  
The maximum rating under Diagnostic Code 5203 for impairment 
of the clavicle or scapula is 20 percent that he also does 
not have.  Furthermore, the evidence does not show ankylosis 
of the left shoulder, therefore the criteria for rating 
ankylosis of the shoulder are not applicable.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service- connected left shoulder disability are contemplated 
in the assigned 10 percent rating.  There is no indication 
that pain, due to disability of the left shoulder, caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned by the RO.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  A separate evaluation for pain is not for 
assignment.  Spurgeon.

Additionally, the Board notes that the recent VA examination 
reports in 2004 and 2007 include descriptions of a surgical 
scar (or scars) on the Veteran's left shoulder associated 
with his earlier surgery in service.  A separate compensable 
evaluation for residual scars is warranted under Esteban v. 
Brown, 6 Vet. App. at 261-62, only where none of the 
symptomatology is duplicative or overlapping with other 
service-connected disability arising from the same injury to 
the same anatomical location. However, here, the medical 
evidence reflects that the scar(s) was (were) well-healed and 
the Veteran has not contended otherwise.  Thus, a separate 
compensable rating for a symptomatic scar is not warranted.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert.  
Therefore, the appeal must be denied.

B. GERD

The Veteran's service-connected GERD is evaluated as non-
compensable under 38 C.F.R. § 4.114, Diagnostic Code 7346, 
that evaluates hiatal hernia.

Under Diagnostic Code 7346, a 60 percent rating is warranted 
for symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. Id.  
A 30 percent evaluation is warranted for persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  Id.  A 10 percent 
evaluation is warranted with two or more of the symptoms for 
the 30 percent evaluation of less severity.

As noted, the Veteran's service-connected gastrointestinal 
disability has been rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Diagnostic Code 7346 is appropriate, given the 
history of the Veteran's disability, as well as the 
symptomatology evident in the record on appeal.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.

The Board notes that, ordinarily, under VA regulations 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. at 261.  However, under VA 
regulations specific to gastrointestinal disease, only one 
gastrointestinal (GI) diagnostic code is available to the 
Veteran to account for the totality of his GI disability 
picture.  See 38 C.F.R. § 4.113 (2008).  Because the 
assignment of separate disability ratings for the Veteran's 
GI disorders is prohibited under 38 C.F.R. § 4.113, the Board 
will apply the code which is most advantageous to the 
veteran, which in this case is Diagnostic Code 7346.

Service treatment records indicate that, when the Veteran was 
examined for retirement in May 2003, GERD was noted.

During his April 2004 VA examination, the Veteran's general 
health was described as good.  It was noted he had recurrent 
heartburn but no regurgitation.  Results of a barium swallow 
were apparently negative and the diagnosis of GERD was 
presumptive.  He was treated with "Tums".  Objectively, the 
Veteran was described as well-developed.  His abdomen was 
flat, with some decreased bowel sounds and no masses or 
tenderness.  The pertinent diagnosis was presumptive 
diagnosis of GERD.

During his July 2007 VA examination, the Veteran said that 
his symtoms were worse, not better.  He currently took 
Prevacid, 30 milligrams (mg.) nightly and followed a diet as 
strictly as he could, but still had reflux at night and 
occasional epigastric pain.  He denied losing any weight, and 
had no melena, hematemesis, jaundice, anorexia or other 
gastrointestinal symtoms.  Objectively, there were no 
significant abdominal wall findings.

As has been discussed above, under Diagnostic Code 7346, a 30 
percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

A 10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation with less severity.

Here, the objective clinical evidence is in equipoise as to 
whether a 10 percent rating is warranted.  The medical 
evidence in this case demonstrates that the Veteran has 
continued to complain of reflux and epigastric pain, despite 
regularly taking medication.  Otherwise, he appears to have 
no significant complaints.  The records do not show evidence 
of ulceration.  Likewise, there is no medical evidence of 
dysphagia, substernal or arm or shoulder pain, vomiting, 
material weight loss, or hematemesis or melena with moderate 
anemia, nor has the Veteran claimed to experience such 
symptoms.  None of the medical evidence indicates that his 
disability is productive of symptoms approaching considerable 
impairment of the Veteran's health.  As such, a 10 percent 
rating, but no higher, under Diagnostic Code 7346 is 
warranted. 

However a rating in excess of 10 percent is not warranted for 
the Veteran's GI disability.  This is so because, during the 
2004 and 2007 VA medical examinations, the examiners 
described the Veteran as "well-developed" and in good 
health.  Although, at the April 2004 medical examination, the 
Veteran reported taking no medication and was considered 
essentially asymptomatic, at the most recent medical 
examination, in July 2007, he described having worsening 
symtoms with reflux and epigastric distress, and took 
Prevacid nightly.

Such evidence shows that the criteria for a rating in excess 
of 10 percent have not been met.  The record is entirely 
negative for any medical evidence that characterizes the 
Veteran's disability as productive of considerable impairment 
of health.  At the VA medical examination in April 2004, the 
Veteran was described as "well developed".

The Board also notes that the record is negative for findings 
of material weight loss, hematemesis, melena, anemia, or 
severe impairment of health.  None of the medical examination 
reports reflect any complaint of bleeding, hematemesis, and 
melena.  In July 2007, the VA examiner noted that the Veteran 
had not lost any weight.  There is nothing to indicate that 
the Veteran experienced material weight loss such as to 
warrant a rating in excess of 10 percent.

In short, the criteria for the assignment of a 30 percent or 
60 percent disability rating for the Veteran's service- 
connected GERD disability have not been met.

Thus, resolving doubt in the Veteran's favor, a 10 percent 
rating, but not more, is warranted for his service-connected 
GERD disability.  The benefit of the doubt has been granted 
to this limited extent.  38 U.S.C.A. § 5107(b).

C. Both Disabilities

The Board considered whether the case should be referred to 
the Director of VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not required frequent hospitalization for his 
service connected left shoulder and GERD disabilities, and 
the manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).





ORDER

Entitlement to service connection for a disorder manifested 
by right knee pain is denied.

Entitlement to a rating in excess of 10 percent for a left 
shoulder disability is denied.

Entitlement to a 10 percent rating for GERD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The record reflects that in an October 2007 rating decision, 
the RO denied the Veteran's claim for service connection for 
prostate cancer.  In a May 2008 written statement, his 
representative submitted additional medication evidence and 
requested readjudcition of the claim.  The representative 
said that if the benefit remained denied, the written 
statement should be considered as a notice of disagreement 
(NOD).  An October 2008 rating decision confirmed and 
continued the prior denial of service connection for prostate 
cancer.

Thus, the record reflects that, in May 2008, the Veteran 
submitted a timely (May 2008) NOD regarding an October 2007 
rating decision that denied service connection for prostate 
cancer.  However, the record does not reflect that the RO 
issued a statement of the case on this issue.  Hence, the 
Board must remand this matter for issuance of a statement of 
the case.  Manlincon v. West, 12, Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue a statement of the 
case regarding the issue of entitlement to 
service connection for prostate cancer.  
If, and only if, the appellant timely 
perfects an appeal, should this issue 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


